Exhibit Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. SEMICONDUCTOR MANUFACTURING INTERNATIONAL CORPORATION(Incorporated in the Cayman Islands with limited liability)(STOCK CODE: ANNOUNCEMENT OF UNAUDITED INTERIM RESULTSFOR THE SIX MONTHS ENDED JUNE 30, 2010 HIGHLIGHTS Financial Sales increased by 77.0% from US$413.9 million for the six months ended June 30, 2009 to US$732.9 million for the six months ended June 30, 2010, primarily due to increase in wafer shipments. The Company’s operating loss was US$40.2 million for the six months ended June 30, 2010 compared to operating loss of US$270.6 million for the six months ended June 30, 2009. The Company had a net loss attributable to holders of ordinary shares of US$85.9 million for the six months ended June 30, 2010 compared to a net loss of US$276.5 million for the six months ended June 30, 2009. Operational The number of wafers the Company shipped increased by 86.6%, from 509,943 8-inch wafer equivalents to 951,776 8-inch wafer equivalents, between these two periods. The simplified average selling price of total revenue during this period decreased by 5% from US$812 per wafer to US$770 per wafer. This announcement is made pursuant to the disclosure obligations under Rule 13.09(1) of The Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited as the Company made the press release, reproduced below, on August 27, 2010. – 1 – LETTER TO SHAREHOLDERS Dear Shareholders, A challenging year has passed, and we have entered an opportunity filled 2010. The worldwide semiconductor industry grew above expectations in the first half of 2010 with sales increasing more than 50% year-on-year. SMIC was able to ride on this opportunity and increased its revenue for the first half of 2010 to more than 77% compared to the same period last year. The Company’s gross margin has turned positive since the fourth quarter of 2009 and maintained double-digits with continued growth for two consecutive quarters. Utilization has climbed from 35% in the first quarter of 2009 to 94.3% in the second quarter of 2010. Also in the first half of 2010, the book-to-bill ratio was above 1.0 for six consecutive months. Since our new management came on board they have implemented various initiatives, which produced positive results. We are gradually narrowing the technology gap on advanced nodes with industry leaders. Our 45 and 40 nanometer technology development is ahead of schedule and will be qualified by the end of this year and enter volume production next year. We are also working to speed up our 32 nanometer process development. Internally, we are strengthening our professionalism and accountability, and at the same time, we are simplifying internal processes, improving departmental operating efficiency. In the recent placing of new shares, we have successfully raised US$100 million for our Beijing fab’s advanced technology capacity expansion.
